DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 12, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 recites the limitation “wherein a plurality of synapses in the plurality of rows of the memory array are grouped according to a synaptic delay and the synaptic weight associated with each synaps.” Synapse is misspelled.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites the limitation “determine a state of a plurality of neurons in a spiking neural network (SNN) based on post-synaptic information from a sense amplifier on the chip, wherein the post-synaptic AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114Page 6 Serial Number: 15/639,997Dkt: P114613 Filing Date: June 30, 2017information is to correspond to an activated row in in a plurality of rows of a memory array on the chip”. The word “in” is repeated twice. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. ("A 45nm CMOS neuromorphic chip with a scalable architecture for learning in networks of spiking neurons") in view of Neil et al. ("Minitaur, an Event-Driven FPGA-Based Spiking Network Accelerator"), Haghighi et al. (US 2016/0100027 A1), and Ananthanarayanan et al. (US-20120173471-A1).
As per claim 19, Seo teaches:
A chip (Section I: Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates) comprising:
determine a state of a plurality of neurons in a spiking neural network (SNN) based on post-synaptic information from a sense amplifier on the chip, wherein the post-synaptic information is to correspond to an activated row in in a plurality of rows of a memory array on the chip (Fig. 1: sense amplifier and memory array; sense amplifier reads output spikes [post-synaptic information]; Section I: Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row [post-synaptic] and column (pre-synaptic) directions in a single step);
conduct a memory array update, via the sense amplifier, of one or more synaptic weights in the memory array based on the state of the plurality of neurons (Section I: Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row (post-synaptic) and column (pre-synaptic) directions in a single step).
While Seo does not teach the remaining limitations, Neil does teach
wherein the memory array update is to include an addition of an entry to a local spike queue, and wherein the local spike queue is populated by one or more remote memory arrays via a remote spike queue (pg. 2624: spike queue receives addresses of neurons form which spikes are coming).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the spike queue of Neil in order to be able to tell which neurons spikes are coming from, thus allowing implementation of spiking neurons (Neil pg. 2624).
While Neil does not teach the remaining limitations, Haghighi does teach
wherein the memory array update is to include an addition of an entry to a local spike queue, and wherein the local spike queue is populated by one or more remote memory arrays via a remote
spike queue (Fig. 6 and 0057: remote memory arrays populate storage devices [i.e. a local spike queue] via remote queues).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the remote arrays of Haghighi in order to allow remote devices to send information to the system (see Haghighi Background).
While Haghighi does not teach the remaining limitations, Ananthanarayanan (US 20120173471 A1) does teach
…wherein a plurality of synapses in the plurality of rows of the memory array (para [0021] Referring now to FIG. 1, there is shown a diagram of a neuromorphic and synaptronic system comprising a neuronal network implemented as a crossbar array interconnecting electronic neurons. The neuronal network implements synaptic weights using synaptic weight normalization in accordance with an embodiment of the invention, as described further below.) are grouped according to a synaptic delay (para [0080] Axonal Branch Structure (One Structure on Each Processor in Neuron Processor List) [0081] 1. An array of synapse lists, indexed by synaptic delay, one list at each index. Each list enumerates synapses on the axon with the same delay.) and the synaptic weight associated with each synapse (para [0031] According to .
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the crossbar array of Seo (pg. 1; Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row (post-synaptic) and column (pre-synaptic) directions in a single step.) with the crossbar array of Ananthanarayanan (para [0021] Referring now to FIG. 1, there is shown a diagram of a neuromorphic and synaptronic system comprising a neuronal network implemented as a crossbar array interconnecting electronic neurons. The neuronal network implements synaptic weights using synaptic weight normalization in accordance with an embodiment of the invention, as described further below.).
Doing so would allow for weight normalization (para [0022] The synapses implements synaptic weights based on synaptic weight normalization in accordance with an embodiment of the invention.).
As per claim 20, the rejection of claim 19 is incorporated.
Seo additionally teaches:
wherein the memory array update is to bypass off-chip communications (Abstract: all learning takes place on-chip; see Section II.A).
As per claim 21, the rejection of claim 19 is incorporated.
wherein the memory array update is conducted further based on a learning heuristic (Section II.A: synapse weight updates are based on a specified learning rule [learning heuristic]).
As per claim 22, the rejection of claim 19 is incorporated.
Neil additionally teaches:
wherein the entry is to include information about a pre-synaptic neuron (pg 2624: spike queue is part of the system and thus coupled to other components; spike queue receives address of neurons [pre-synaptic neuron] from which spikes are coming).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the spike queue of Neil in order to be able to tell which neurons spikes are coming from, thus allowing implementation of spiking neurons (Neil pg. 2624).
As per claim 24, the rejection of claim 19 is incorporated.
Seo additionally teaches:
wherein the post-synaptic information is to include one or more of weight information, target neuron identifier information, delay information, plasticity information or type information (Sec. II.B: post-synaptic column updates identify the specific post-synaptic neuron).
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. ("A 45nm CMOS neuromorphic chip with a scalable architecture for learning in networks of spiking neurons") in view of Merolla et al. ("A Digital Neurosynaptic Core Using Embedded Crossbar Memory with 45pJ per Spike in 45nm"), Neil et al. ("Minitaur, an Event-Driven FPGA-Based Spiking Network Accelerator"), Haghighi et al. (US 2016/0100027 A1), and Ananthanarayanan et al. (US-20120173471-A1).
As per claim 1, Seo teaches: 
a chip comprising (Fig. 1):
a memory array including a plurality of rows corresponding to neurons in a spiking neural network (SNN) (Fig. 1: memory array with plurality of rows; Abstract: chip used for spiking neuron simulation);
a sense amplifier coupled to the memory array, the sense amplifier to determine post-synaptic information corresponding to the activated row (Fig. 1: sense amplifier and memory array; sense amplifier reads output spikes [post-synaptic information]);
and
a processor including logic coupled to the sense amplifier, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the sense amplifier to (Section I: chip uses a processor-in-memory approach, meaning the processor is coupled to the sense amplifier; processors naturally contain some type of configurable logic in order to control the chip operations);
determine a state of a plurality of neurons in the SNN based on the post-synaptic information (Section I LA: in each time step, neurons that have exceeded their firing threshold [state of neuron] generate spikes); and
conduct a memory array update, via the sense amplifier, of one or more synaptic weights in the memory array based on the state of the plurality of neurons and a learning heuristic (Section I; Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row (post-synaptic) and column (pre-synaptic) directions in a single step; Section II.A: synapse weight updates are based on a specified learning rule [learning heuristic]), wherein the memory array update is to bypass off-chip communications (Abstract: all learning takes place on-chip; see Section II.A).
While Seo does not teach the remaining limitations, Merolla does teach
a row decoder coupled to the memory array, the row decoder to activate a row in the memory array in response to a pre-synaptic spike in a neuron associated with the row (Fig. 2: decoder chooses a particular row to activate in response to a spike; each row corresponds to an axon, which is part of a particular neuron);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the row decoder of Merolla in order to efficiently choose a particular row to activate and the entire memory array (see Merolla Section III).
While Merolla does not teach the remaining limitations, Neil does teach
wherein the memory array update is to include an addition of an entry to a local spike queue, and wherein the local spike queue is populated by one or more remote memory arrays via a remote spike queue (pg. 2624: spike queue receives addresses of neurons form which spikes are coming).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the spike queue of Neil in order to be able to tell which neurons spikes are coming from, thus allowing implementation of spiking neurons (Neil pg. 2624).
While Neil does not teach the remaining limitations, Haghighi does teach
wherein the memory array update is to include an addition of an entry to a local spike queue, and wherein the local spike queue is populated by one or more remote memory arrays via a remote
spike queue (Fig. 6 and 0057: remote memory arrays populate storage devices [i.e. a local spike queue] via remote queues).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the remote arrays of Haghighi in order to allow remote devices to send information to the system (see Haghighi Background).
While Haghighi does not teach the remaining limitations, Ananthanarayanan (US 20120173471 A1) does teach
…wherein a plurality of synapses in the plurality of rows of the memory array (para [0021] Referring now to FIG. 1, there is shown a diagram of a neuromorphic and synaptronic system comprising a neuronal network implemented as a crossbar array interconnecting electronic neurons. The neuronal network implements synaptic weights using synaptic weight normalization in accordance with an embodiment of the invention, as described further below.) are grouped according to a synaptic delay (para [0080] Axonal Branch Structure (One Structure on Each Processor in Neuron Processor List) [0081] 1. An array of synapse lists, indexed by synaptic delay, one list at each index. Each list enumerates synapses on the axon with the same delay.) and the synaptic weight associated with each synapse (para [0031] According to embodiments of the invention, a weight is associated with each synapse at the point of communication (e.g., cross-point junction) between the axon of a source neuron (e.g., a pre-synaptic neuron) and the dendrite of a target neuron (e.g., a post-synaptic neuron). The synaptic weight determines how much of an effect a spike produced by a source .
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the crossbar array of Seo (pg. 1; Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row (post-synaptic) and column (pre-synaptic) directions in a single step.) with the crossbar array of Ananthanarayanan (para [0021] Referring now to FIG. 1, there is shown a diagram of a neuromorphic and synaptronic system comprising a neuronal network implemented as a crossbar array interconnecting electronic neurons. The neuronal network implements synaptic weights using synaptic weight normalization in accordance with an embodiment of the invention, as described further below.).
Doing so would allow for weight normalization (para [0022] The synapses implements synaptic weights based on synaptic weight normalization in accordance with an embodiment of the invention.).
As per claim 2, the rejection of claim 1 is incorporated.
Neil additionally teaches:
further including the local spike queue coupled to the processor and the row decoder, wherein the local spike queue is coupled to the processor and the row decoder, and wherein the entry is to include information about a pre-synaptic neuron (pg 2624: spike queue is part of the system and thus coupled to other components; spike queue receives address of neurons [pre-synaptic neuron] from

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the spike queue of Neil in order to be able to tell which neurons spikes are coming from, thus allowing implementation of spiking neurons (Neil pg. 2624).
As per claim 3, the rejection of claim 1 is incorporated.
Neil additionally teaches:
further including a remote spike queue coupled to the processor and the row decoder, wherein the memory array update is to include an addition of an entry to the remote spike queue, and wherein the entry is to include information about a pre-synaptic neuron (pg 2624: spike queue is part of the system and thus coupled to other components; spike queue receives address of neurons [entry] from which spikes are coming; queue can be remote as per Haghighi).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the spike queue of Neil in order to be able to tell which neurons spikes are coming from, thus allowing implementation of spiking neurons (Neil pg. 2624).
As per claim 4, the rejection of claim 1 is incorporated.
Merolla additionally teaches:
wherein the post-synaptic information is to include one or more of weight information, target neuron identifier information, delay information, plasticity information or type information, (Fig. 2: output spikes identify target neurons).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Seo-Merolla to include the post-synaptic information of Merolla in order to identify which neuron is being targeted in the synapse (Merolla Fig. 2).
Seo additionally teaches:
wherein the state of the plurality of neurons is to be maintained on the processor, and wherein the state is to include one or more of membrane potential, refractory state, recent spike timing or learning metadata (Sec. II.D: states are stored on finite state machine including potential).
As per claim 5, Seo teaches:
A method of operating a chip (Section I: Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates), comprising:
determining, by a sense amplifier coupled to the memory array, post-synaptic information corresponding to the activated row (Fig. 1: sense amplifier and memory array; sense amplifier reads output spikes [post-synaptic information]);
conducting a memory array update, by the sense amplifier, of one or more synaptic weights in the memory array (Section I; Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row (post-synaptic) and column (pre-synaptic) directions in a single step).
While Seo does not teach the remaining limitations, Merolla does teach:
activating, by a row decoder coupled to a memory array including a plurality of rows corresponding to neurons in a spiking neural network (SNN), a row in the memory array in response to a pre-synaptic spike in a neuron associated with the row (Fig. 2: decoder chooses a particular row to activate in response to a spike; each row corresponds to an axon, which is part of a particular neuron);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the row decoder in order to efficiently choose a particular row to activate and the entire memory array (see Merolla Section III).
While Merolla does not teach the remaining limitations, Neil does teach
wherein the memory array update is to include an addition of an entry to a local spike queue, and wherein the local spike queue is populated by one or more remote memory arrays via a remote spike queue (pg. 2624: spike queue receives addresses of neurons form which spikes are coming).

While Neil does not teach the remaining limitations, Haghighi does teach
wherein the memory array update is to include an addition of an entry to a local spike queue, and wherein the local spike queue is populated by one or more remote memory arrays via a remote spike queue (Fig. 6 and 0057: remote memory arrays populate storage devices [i.e. a local spike queue] via remote queues).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the remote arrays of Haghighi in order to allow remote devices to send information to the system (see Haghighi Background).
While Haghighi does not teach the remaining limitations, Ananthanarayanan (US 20120173471 A1) does teach
…wherein a plurality of synapses in the plurality of rows of the memory array (para [0021] Referring now to FIG. 1, there is shown a diagram of a neuromorphic and synaptronic system comprising a neuronal network implemented as a crossbar array interconnecting electronic neurons. The neuronal network implements synaptic weights using synaptic weight normalization in accordance with an embodiment of the invention, as described further below.) are grouped according to a synaptic delay (para [0080] Axonal Branch Structure (One Structure on Each Processor in Neuron Processor List) [0081] 1. An array of synapse lists, indexed by synaptic delay, one list at each index. Each list enumerates synapses on the axon with the same delay.) and the synaptic weight associated with each synapse (para [0031] According to embodiments of the invention, a weight is associated with each synapse at the point of communication (e.g., cross-point junction) between the axon of a source neuron (e.g., a pre-synaptic neuron) and the dendrite of a target neuron (e.g., a post-synaptic neuron). The synaptic weight determines how much of an effect a spike produced by a source neuron will have on a target neuron. Synaptic weights change in ways governed by rules that allow the overall neuronal network to evolve through learning.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the crossbar array of Seo (pg. 1; Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row (post-synaptic) and column (pre-synaptic) directions in a single step.) with the crossbar array of Ananthanarayanan (para [0021] Referring now to FIG. 1, there is shown a diagram of a neuromorphic and synaptronic system comprising a neuronal network implemented as a crossbar array interconnecting electronic neurons. The neuronal network implements synaptic weights using synaptic weight normalization in accordance with an embodiment of the invention, as described further below.).
Doing so would allow for weight normalization (para [0022] The synapses implements synaptic weights based on synaptic weight normalization in accordance with an embodiment of the invention.).

Seo additionally teaches:
determining, by a processor including logic coupled to the sense amplifier, a state of a plurality of neurons in the SNN based on the post-synaptic information (Section II.A: in each time step, neurons that have exceeded their firing threshold [state of neuron] generate spikes); and
wherein the memory array update is based on the state of the plurality of neurons (Fig. 1: memory array updates are based on states stored in Finite State Machine).
As per claim 7, the rejection of claim 6 is incorporated.
Seo additionally teaches:
wherein the memory array update is to bypass off-chip communications (Abstract: all learning takes place on-chip; see Section II.A).
As per claim 8, the rejection of claim 6 is incorporated.
Seo additionally teaches:
wherein the memory array update is conducted further based on a learning heuristic (Section II.A: synapse weight updates are based on a specified learning rule [learning heuristic]).


As per claim 11, the rejection of claim 5 is incorporated.
Merolla additionally teaches:
wherein the post-synaptic information includes one or more of weight information, target neuron identifier information, delay information, plasticity information or type information (Fig. 2: output spikes identify target neurons).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Seo-Merolla to include the post-synaptic information of Merolla in order to identify which neuron is being targeted in the synapse (Merolla Fig. 2).
As per claim 12, Seo teaches:
A chip (Fig. 1) comprising:
a memory array including a plurality of rows corresponding to neurons in a spiking neural network (SNN) (Fig. 1: memory array including rows; Abstract: chip used for spiking neuron simulation);
a sense amplifier coupled to the memory array, the sense amplifier to determine post-synaptic information corresponding to the activated row, the sense amplifier is also to conduct a memory array update of one or more synaptic weights in the memory array (Fig. 1: sense amplifier and memory array; sense amplifier reads output spikes [post-synaptic information]).
While Seo does not teach the remaining limitations, Merolla does teach 
a row decoder coupled to the memory array, the row decoder to activate a row in the memory array in response to a pre-synaptic spike in a neuron associated with the row (Fig. 2: decoder chooses a particular row to activate in response to a spike; each row corresponds to an axon, which is part of a particular neuron); and
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the row decoder in order to efficiently choose a particular row to activate and the entire memory array (see Merolla Section III).
While Merolla does not teach the remaining limitations, Neil does teach
wherein the memory array update is to include an addition of an entry to a local spike queue, and wherein the local spike queue is populated by one or more remote memory arrays via a remote spike queue (pg. 2624: spike queue receives addresses of neurons form which spikes are coming).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the spike 
While Neil does not teach the remaining limitations, Haghighi does teach
wherein the memory array update is to include an addition of an entry to a local spike queue, and wherein the local spike queue is populated by one or more remote memory arrays via a remote spike queue (Fig. 6 and 0057: remote memory arrays populate storage devices [i.e. a local spike queue] via remote queues).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the SNN chip of Seo to include the remote arrays of Haghighi in order to allow remote devices to send information to the system (see Haghighi Background).
While Haghighi does not teach the remaining limitations, Ananthanarayanan (US 20120173471 A1) does teach
…wherein a plurality of synapses in the plurality of rows of the memory array (para [0021] Referring now to FIG. 1, there is shown a diagram of a neuromorphic and synaptronic system comprising a neuronal network implemented as a crossbar array interconnecting electronic neurons. The neuronal network implements synaptic weights using synaptic weight normalization in accordance with an embodiment of the invention, as described further below.) are grouped according to a synaptic delay (para [0080] Axonal Branch Structure (One Structure on Each Processor in Neuron Processor List) [0081] 1. An array of synapse lists, indexed by synaptic delay, one list at ) and the synaptic weight associated with each synapse (para [0031] According to embodiments of the invention, a weight is associated with each synapse at the point of communication (e.g., cross-point junction) between the axon of a source neuron (e.g., a pre-synaptic neuron) and the dendrite of a target neuron (e.g., a post-synaptic neuron). The synaptic weight determines how much of an effect a spike produced by a source neuron will have on a target neuron. Synaptic weights change in ways governed by rules that allow the overall neuronal network to evolve through learning.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the crossbar array of Seo (pg. 1; Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row (post-synaptic) and column (pre-synaptic) directions in a single step.) with the crossbar array of Ananthanarayanan (para [0021] Referring now to FIG. 1, there is shown a diagram of a neuromorphic and synaptronic system comprising a neuronal network implemented as a crossbar array interconnecting electronic neurons. The neuronal network implements synaptic weights using synaptic weight normalization in accordance with an embodiment of the invention, as described further below.).
Doing so would allow for weight normalization (para [0022] The synapses implements synaptic weights based on synaptic weight normalization in accordance with an embodiment of the invention.).

As per claim 13, Seo teaches:
a processor including logic coupled to the sense amplifier, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the sense amplifier to (Section I: chip uses a processor-in-memory approach, meaning the processor is coupled to the sense amplifier; processors naturally contain some type of hardware logic);
determine a state of a plurality of neurons in the SNN based on the post-synaptic information (Section I LA: in each time step, neurons that have exceeded their firing threshold [state of neuron] generate spikes); and
conduct a memory array update, via the sense amplifier, of one or more synaptic weights in the memory array based on the state of the plurality of neurons and a learning heuristic (Section I; Efficient on-chip learning is enabled by a novel transposable synapse crossbar array to perform synapse weight updates in both row (post-synaptic) and column (pre-synaptic) directions in a single step; Section II.A: synapse weight updates are based on a specified learning rule [learning heuristic]).
Claim 14 encompasses identical limitations to that of claim 7 in a generic chip. Thus, the claim is similarly rejected under 35 U.S.C. 103.
Claim 15 encompasses identical limitations to that of claim 8 in a generic chip. Thus, the claim is similarly rejected under 35 U.S.C. 103.
Claim 16 encompasses identical limitations to that of claim 2 in a generic chip. Thus, the claim is similarly rejected under 35 U.S.C. 103.
Claim 17 encompasses identical limitations to that of claim 3 in a generic chip. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NGUYEN/           Examiner, Art Unit 2121                                                                                                                                                                                             



/Li B. Zhen/           Supervisory Patent Examiner, Art Unit 2121